Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20140045519"|"20180146343")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
hardware processing circuitry; one or more memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: determining, based on first signal strength values, a wireless terminal is located within a first zone; determining, based on second signal strength values, that the wireless terminal is at a first location; defining a threshold number of location determinations to be a first value in response to the first location being within an entry region of a second zone or to a second larger value in response to the first location being within the entry region of the second zone; performing a number of location determinations consistent with the defined threshold number of location determinations; and determining whether the wireless terminal is within the second zone based on the performed threshold number of location determinations

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649